                                   1                                       UNITED STATES DISTRICT COURT

                                   2                                      NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         ANDRE KENNETH STUCKEY,
                                   4                                                         Case No. 19-cv-05460-YGR (PR)
                                                             Plaintiff,
                                   5                                                         ORDER OF PARTIAL DISMISSAL
                                                     v.                                      AND SERVICE
                                   6
                                         STATE OF CALIFORNIA, et al.,
                                   7
                                                             Defendants.
                                   8

                                   9     I.     INTRODUCTION
                                  10            Plaintiff, a state prisoner currently incarcerated at Pelican Bay State Prison (“PBSP”) filed

                                  11   a pro se civil rights action pursuant to 42 U.S.C. § 1983. Dkt. 4. He seeks monetary damages.

                                  12   He has been granted leave to proceed in forma pauperis. Dkt. 6.
Northern District of California
 United States District Court




                                  13            Plaintiff has named the State of California, the California Correctional Health Care

                                  14   Services (“CCHCS”), the California Department of Corrections and Rehabilitation (“CDCR”),

                                  15   Chief of Health Care at CCHCS S. Gates, and the following Defendants at PBSP: Dentists

                                  16   Stephen Taylor and Allison Phang; Dental Assistant Juliann Knight, and Dental Hygienist Theresa

                                  17   Bauer.

                                  18            The Court now conducts its initial review of the Complaint pursuant to 28 U.S.C. § 1915A.

                                  19            Venue is proper because the events giving rise to Plaintiff’s claims in his Complaint are

                                  20   alleged to have occurred at PBSP, which is located in this judicial district. See 28 U.S.C.

                                  21   § 1391(b).

                                  22    II.     DISCUSSION
                                  23            A.        Standard of Review
                                  24            A federal court must engage in a preliminary screening of any case in which a prisoner

                                  25   seeks redress from a governmental entity or officer or employee of a governmental entity. See 28

                                  26   U.S.C. § 1915A(a). The court must identify any cognizable claims, and dismiss any claims which

                                  27   are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek monetary

                                  28   relief from a defendant who is immune from such relief. See 28 U.S.C. §1915A(b)(1),(2).
                                   1          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                   2   right secured by the Constitution or laws of the United States was violated and (2) that the

                                   3   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

                                   4   U.S. 42, 48 (1988).

                                   5          B.    Legal Claims
                                   6          In his Complaint, Plaintiff, who is African American, alleges that (1) from December 19,

                                   7   2018 through July 31, 2019, Defendants the State of California, the CCHCS, and the CDCR as

                                   8   well as Defendants Gates, Taylor, Phang, and Knight participated in an “eight (8) month delay in

                                   9   providing reasonable accommodations to treat the Plaintiff[’s] cavities while also having

                                  10   knowledge of his mental disabilities violates Plaintiff[’s] Federal Constitutional Rights,”

                                  11   specifically violations of the Eighth Amendment and Title II of the Americans With Disabilities

                                  12   Act (“ADA”); (2) Defendants Taylor, Phang, and Knight “delayed the Plaintiff[’s] access to dental
Northern District of California
 United States District Court




                                  13   treatment for non-dental reasons including retaliation and race-based factors”; and (3) Defendants

                                  14   the State of California, the CCHCS, and the CDCR as well as Defendants Gates and Bauer

                                  15   violated the Eighth Amendment and Title II of the ADA when they “denied reasonable access to

                                  16   dental cleaning for over a year which le[d] to unnecessary build-up of plaque, gingivitis,

                                  17   inflammation, periodontitis and bad odors due to the Defendants[’] failure to provide reasonable

                                  18   accommodations to the Plaintiff while having knowledge of his history of mental health

                                  19   disabilities.” Dkt. 4 at 5-21.1

                                  20          First, Title II of the ADA prohibits discrimination on the basis of a disability in the

                                  21   programs, services or activities of a public entity. The elements of a cause of action under Title II

                                  22   of the ADA are: (1) the plaintiff is an individual with a disability; (2) the plaintiff is otherwise

                                  23   qualified to participate in or receive the benefit of some public entity’s services, programs, or

                                  24   activities; (3) the plaintiff was either excluded from participation in or denied the benefits of the

                                  25   public entity’s services, programs or activities, or was otherwise discriminated against by the

                                  26   public entity; and (4) such exclusion, denial of benefits, or discrimination was by reason of the

                                  27
                                              1
                                  28             Page number citations refer to those assigned by the Court’s electronic case management
                                       filing system and not those assigned by Plaintiff.
                                                                                          2
                                   1   plaintiff’s disability. Thompson v. Davis, 295 F.3d 890, 895 (9th Cir. 2002).2 Finally, the proper

                                   2   defendant for an ADA action is the institution in which Plaintiff is incarcerated—PBSP and the

                                   3   CDCR (which Plaintiff has named as a Defendant). Therefore, any claims relating to an ADA

                                   4   action against the State of California and the CCHCS are DISMISSED with prejudice. Even

                                   5   liberally construed, Plaintiff’s efforts to state a cognizable claim for relief under Title II of the

                                   6   ADA against the CDCR fails for the following reasons. While Plaintiff claims he has certain

                                   7   mental health disorders, he does not specifically allege that he is an individual with a disability

                                   8   and that he is otherwise qualified to participate in or receive the benefit of the public entity’s

                                   9   services or programs. He also does not allege that he was excluded from or denied the benefits of

                                  10   the public entity’s services or programs because of his disability. Therefore, his allegations fail to

                                  11   meet any of the requirements of a cognizable claim for relief under Title II of the ADA against the

                                  12   CDCR.
Northern District of California
 United States District Court




                                  13           Second, Plaintiff’s remaining claims against the State of California, the CCHCS, and the

                                  14   CDCR are barred by the Eleventh Amendment. The Eleventh Amendment bars from the federal

                                  15   courts suits against a state by its own citizens, citizens of another state or citizens or subjects of

                                  16   any foreign state. See Atascadero State Hosp. v. Scanlon, 473 U.S. 234, 237-38 (1985). This

                                  17   Eleventh Amendment immunity also extends to suits against a state agency. See, e.g., Simmons v.

                                  18   Sacramento County Superior Court, 318 F.3d 1156,1161 (9th Cir. 2003) (Eleventh Amendment

                                  19   bars suit against state superior court and its employees); Bennett v. California, 406 F.2d 36, 39

                                  20   (9th Cir. 1969) (California Adult Authority and CDCR not persons within meaning of Civil Rights

                                  21   Act). Therefore, these Defendants—the State of California, the CCHCS, and the CDCR—are

                                  22   DISMISSED from this action.

                                  23           Third, Plaintiff names Defendant Gates (Chief of Health Care at CCHCS), but Plaintiff

                                  24   does not claim that this Defendant personally violated his constitutional rights. Rather, Plaintiff

                                  25
                                               2
                                  26             Monetary damages are not available under Title II of the ADA absent a showing of
                                       discriminatory intent. Ferguson v. City of Phoenix, 157 F.3d 668, 674 (9th Cir. 1998). To show
                                  27   discriminatory intent, a plaintiff must establish deliberate indifference by the public entity. Duvall
                                       v. County of Kitsap, 260 F.3d 1124, 1138 (9th Cir. 2001). Deliberate indifference by the entity
                                  28   requires: (1) knowledge that a harm to a federally protected right is substantially likely, and (2) a
                                       failure to act upon that likelihood. Id. at 1139.
                                                                                          3
                                   1   seems to contend that this Defendant is liable based on the conduct of his subordinates—which

                                   2   includes some of the remaining Defendants named above. Respondeat superior liability is not

                                   3   available under section 1983. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). Instead,

                                   4   Plaintiff must allege that the supervisory liability defendant “participated in or directed the

                                   5   violations, or knew of the violations and failed to act to prevent them.” Id. Here, no facts are

                                   6   alleged to establish supervisorial liability on the part of Defendant Gates. Accordingly, Plaintiff’s

                                   7   supervisory liability claim against Defendant Gates is DISMISSED without prejudice.

                                   8           Meanwhile, Claim 1, 2 and 3 against the remaining Defendants, when liberally construed,

                                   9   are cognizable under section 1983 and shall proceed.

                                  10   III.    CONCLUSION
                                  11           For the foregoing reasons, the Court orders as follows:

                                  12           1.      Any claims relating to an ADA action against the State of California and the
Northern District of California
 United States District Court




                                  13   CCHCS are DISMISSED with prejudice. The Court finds that Plaintiff fails to state a cognizable

                                  14   claim for relief under Title II of the ADA against the CDCR.

                                  15           2.      All remaining claims against the State of California, the CCHCS, and the CDCR

                                  16   are DISMISSED without prejudice.

                                  17           3.      Plaintiff’s supervisory liability claim against Defendant Gates is DISMISSED

                                  18   without prejudice.

                                  19           4.      Claims 1, 2, and 3 against the remaining Defendants have been found to be

                                  20   cognizable, as described above.

                                  21           5.      The Clerk of the Court shall mail a Notice of Lawsuit and Request for Waiver of

                                  22   Service of Summons, two copies of the Waiver of Service of Summons, a copy of the Complaint

                                  23   and all attachments thereto, (dkt. 4) and a copy of this Order to the following Defendants at PBSP:

                                  24   Dentists Stephen Taylor and Allison Phang; Dental Assistant Juliann Knight, and Dental

                                  25   Hygienist Theresa Bauer. The Clerk shall also mail a copy of the Complaint and a copy of this

                                  26   Order to the California State Attorney General’s Office. Additionally, the Clerk shall mail a copy

                                  27   of this Order to Plaintiff.

                                  28           6.      Defendants are cautioned that Rule 4 of the Federal Rules of Civil Procedure
                                                                                          4
                                   1   requires them to cooperate in saving unnecessary costs of service of the summons and complaint.

                                   2   Pursuant to Rule 4, if Defendants, after being notified of this action and asked by the Court, on

                                   3   behalf of Plaintiff, to waive service of the summons, fail to do so, they will be required to bear the

                                   4   cost of such service unless good cause be shown for their failure to sign and return the waiver

                                   5   form. If service is waived, this action will proceed as if Defendants had been served on the date

                                   6   that the waiver is filed, except that pursuant to Rule 12(a)(1)(B), Defendants will not be required

                                   7   to serve and file an answer before sixty (60) days from the date on which the request for waiver

                                   8   was sent. (This allows a longer time to respond than would be required if formal service of

                                   9   summons is necessary.) Defendants are asked to read the statement set forth at the foot of the

                                  10   waiver form that more completely describes the duties of the parties with regard to waiver of

                                  11   service of the summons. If service is waived after the date provided in the Notice but before

                                  12   Defendants have been personally served, the Answer shall be due sixty (60) days from the date on
Northern District of California
 United States District Court




                                  13   which the request for waiver was sent or twenty (20) days from the date the waiver form is filed,

                                  14   whichever is later.

                                  15          7.       Defendants shall answer the Complaint in accordance with the Federal Rules of

                                  16   Civil Procedure. The following briefing schedule shall govern dispositive motions in this action:

                                  17                   a.      No later than sixty (60) days from the date their answer is due, Defendants

                                  18   shall file a motion for summary judgment or other dispositive motion. The motion must be

                                  19   supported by adequate factual documentation, must conform in all respects to Federal Rule of

                                  20   Civil Procedure 56, and must include as exhibits all records and incident reports stemming from

                                  21   the events at issue. A motion for summary judgment also must be accompanied by a Rand3 notice

                                  22   so that Plaintiff will have fair, timely and adequate notice of what is required of him in order to

                                  23   oppose the motion. Woods v. Carey, 684 F.3d 934, 935 (9th Cir. 2012) (notice requirement set out

                                  24   in Rand must be served concurrently with motion for summary judgment). A motion to dismiss

                                  25   for failure to exhaust available administrative remedies must be accompanied by a similar notice.

                                  26   However, the Court notes that under the new law of the circuit, in the rare event that a failure to

                                  27

                                  28          3
                                                  Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998).
                                                                                        5
                                   1   exhaust is clear on the face of the complaint, Defendants may move for dismissal under Rule

                                   2   12(b)(6) as opposed to the previous practice of moving under an unenumerated Rule 12(b) motion.

                                   3   Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014) (en banc) (overruling Wyatt v. Terhune, 315

                                   4   F.3d 1108, 1119 (9th Cir. 2003), which held that failure to exhaust available administrative

                                   5   remedies under the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a) (“PLRA”), should be

                                   6   raised by a defendant as an unenumerated Rule 12(b) motion). Otherwise if a failure to exhaust is

                                   7   not clear on the face of the complaint, Defendants must produce evidence proving failure to

                                   8   exhaust in a motion for summary judgment under Rule 56. Id. If undisputed evidence viewed in

                                   9   the light most favorable to Plaintiff shows a failure to exhaust, Defendants are entitled to summary

                                  10   judgment under Rule 56. Id. But if material facts are disputed, summary judgment should be

                                  11   denied and the district judge rather than a jury should determine the facts in a preliminary

                                  12   proceeding. Id. at 1168.
Northern District of California
 United States District Court




                                  13          If Defendants are of the opinion that this case cannot be resolved by summary judgment,

                                  14   they shall so inform the Court prior to the date the summary judgment motion is due. All papers

                                  15   filed with the Court shall be promptly served on Plaintiff.

                                  16                  b.      Plaintiff’s opposition to the dispositive motion shall be filed with the Court

                                  17   and served on Defendants no later than twenty-eight (28) days after the date on which

                                  18   Defendants’ motion is filed.

                                  19                  c.      Plaintiff is advised that a motion for summary judgment under Rule 56 of

                                  20   the Federal Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you

                                  21   must do in order to oppose a motion for summary judgment. Generally, summary judgment must

                                  22   be granted when there is no genuine issue of material fact -- that is, if there is no real dispute about

                                  23   any fact that would affect the result of your case, the party who asked for summary judgment is

                                  24   entitled to judgment as a matter of law, which will end your case. When a party you are suing

                                  25   makes a motion for summary judgment that is properly supported by declarations (or other sworn

                                  26   testimony), you cannot simply rely on what your Complaint says. Instead, you must set out

                                  27   specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,

                                  28   as provided in Rule 56(e), that contradicts the facts shown in the defendant’s declarations and
                                                                                          6
                                   1   documents and show that there is a genuine issue of material fact for trial. If you do not submit

                                   2   your own evidence in opposition, summary judgment, if appropriate, may be entered against you.

                                   3   If summary judgment is granted, your case will be dismissed and there will be no trial. Rand, 154

                                   4   F.3d at 962-63.

                                   5           Plaintiff also is advised that -- in the rare event that Defendants argue that the failure to

                                   6   exhaust is clear on the face of the Complaint -- a motion to dismiss for failure to exhaust available

                                   7   administrative remedies under 42 U.S.C. § 1997e(a) will, if granted, end your case, albeit without

                                   8   prejudice. To avoid dismissal, you have the right to present any evidence to show that you did

                                   9   exhaust your available administrative remedies before coming to federal court. Such evidence

                                  10   may include: (1) declarations, which are statements signed under penalty of perjury by you or

                                  11   others who have personal knowledge of relevant matters; (2) authenticated documents --

                                  12   documents accompanied by a declaration showing where they came from and why they are
Northern District of California
 United States District Court




                                  13   authentic, or other sworn papers such as answers to interrogatories or depositions; (3) statements

                                  14   in your Complaint insofar as they were made under penalty of perjury and they show that you

                                  15   have personal knowledge of the matters state therein. As mentioned above, in considering a

                                  16   motion to dismiss for failure to exhaust under Rule 12(b)(6) or failure to exhaust in a summary

                                  17   judgment motion under Rule 56, the district judge may hold a preliminary proceeding and decide

                                  18   disputed issues of fact with regard to this portion of the case. Albino, 747 F.3d at 1168.

                                  19           (The notices above do not excuse Defendants’ obligation to serve similar notices again

                                  20   concurrently with motions to dismiss for failure to exhaust available administrative remedies and

                                  21   motions for summary judgment. Woods, 684 F.3d at 935.)

                                  22                   d.      Defendants shall file a reply brief no later than fourteen (14) days after the

                                  23   date Plaintiff’s opposition is filed.

                                  24                   e.      The motion shall be deemed submitted as of the date the reply brief is due.

                                  25   No hearing will be held on the motion unless the Court so orders at a later date.

                                  26           8.      Discovery may be taken in this action in accordance with the Federal Rules of Civil

                                  27   Procedure. Leave of the Court pursuant to Rule 30(a)(2) is hereby granted to Defendants to

                                  28   depose Plaintiff and any other necessary witnesses confined in prison.
                                                                                           7
                                   1          9.      All communications by Plaintiff with the Court must be served on Defendants or

                                   2   their counsel, once counsel has been designated, by mailing a true copy of the document to them.

                                   3          10.     It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court

                                   4   informed of any change of address and must comply with the Court’s orders in a timely fashion.

                                   5   Pursuant to Northern District Local Rule 3-11 a party proceeding pro se whose address changes

                                   6   while an action is pending must promptly file a notice of change of address specifying the new

                                   7   address. See L.R. 3-11(a). The Court may dismiss without prejudice a complaint when: (1) mail

                                   8   directed to the pro se party by the Court has been returned to the Court as not deliverable, and

                                   9   (2) the Court fails to receive within sixty days of this return a written communication from the pro

                                  10   se party indicating a current address. See L.R. 3-11(b).

                                  11          11.     Upon a showing of good cause, requests for a reasonable extension of time will be

                                  12   granted provided they are filed on or before the deadline they seek to extend.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: March 3, 2020

                                  15                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  16                                                    United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         8
